Citation Nr: 0519057	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-21 851A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The July 2002 rating decision 
increased the veteran's disability rating for PTSD to 50 
percent.  However, the veteran subsequently perfected his 
appeal of the issue.

The July 2002 rating decision also denied an increased 
disability rating for the veteran's service-connected 
residuals of a right foot injury.  Although the veteran 
initiated an appeal of the denial, a later, October 2004 
rating decision granted an increased 20 percent disability 
rating for this disability, and the veteran did not perfect 
his appeal of the issue.  Therefore, the issue is not a part 
of the current appeal.

The veteran's representative, in the June 2005 appellant's 
brief, notes the veteran's earlier request for a 
videoconference hearing and contends that he should be 
afforded such a hearing.  However, the evidence of record 
indicates that a videoconference hearing was scheduled on the 
veteran's behalf and he was notified of the hearing date at 
his address of record.  The evidence of record further shows 
that he failed to report to the hearing and, since that time, 
has not requested the opportunity to testify at another Board 
hearing.  Therefore, the Board finds that the veteran's 
request to testify at a Board hearing has been effectively 
withdrawn by his failure to report to the hearing.  See 38 
C.F.R. § 20.704(d)(2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

At the time the veteran submitted his claim for an increased 
disability rating for PTSD in November 2001, he specifically 
indicated he was treated by his family physician, a Dr. J. 
Hart, and provided the physician's address.  While the agency 
of original jurisdiction (AOJ) did send the veteran a letter 
in February 2002, which provided the veteran with 
authorization forms to release information and requested that 
he complete and return the forms, the letter did not fully 
comply with VCAA notice requirements.  The letter solely 
addressed the evidence necessary to substantiate a claim for 
service connection and did not address what evidence is 
necessary to substantiate a claim for an increased rating.  
Likewise, the letter did not refer to the veteran's earlier 
identification of Dr. Hart.  Although the subsequent July 
2002 rating decision granted an increased 50 percent rating 
for the veteran's service-connected PTSD, outstanding 
treatment records from Dr. Hart may be relevant to the 
veteran's still pending PTSD claim.  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Claims for Veterans Appeals states that "an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 
'essential fairness of the [adjudication].'"  In light of 
this decision, the Board determines the AOJ's failure to 
assist the veteran in obtaining relevant treatment records 
from Dr. Hart, and not adequately advising him of the 
evidence necessary to substantiate his PTSD claim, is 
prejudicial error to his claim and further development is 
warranted.

Accordingly, on remand, the AOJ must send the veteran a 
letter advising him of the information and evidence not of 
record that is necessary to substantiate his increased rating 
claim, which portion of the evidence he is to provide, which 
part, if any, VA will attempt to obtain on his behalf, and a 
request that he provide any evidence in his possession that 
pertains to his claim for an increased disability rating for 
PTSD.  Specifically, the AOJ should assist the veteran in 
securing treatment records from Dr. J. Hart, or provide 
documentation in the claims file that such records do not 
exist.

In view of the above, this matter is REMANDED to the AOJ for 
the following actions:

1.  With respect to the issue of 
entitlement to a disability rating in 
excess of 50 percent for PTSD, the AOJ 
should send the veteran and his 
representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claim for an increased 
disability rating for PTSD.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  

2.  The AOJ should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
treated him for his PTSD.  After the 
veteran has signed the appropriate 
releases, the AOJ should attempt to 
obtain copies of all treatment records 
identified by the veteran, to 
specifically include those from Dr. J. 
Hart.  Any records received should be 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AOJ 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran is 
to be notified of any unsuccessful 
efforts in this regard.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the AOJ should readjudicate the 
claim of entitlement to a disability 
rating in excess of 50 percent for PTSD, 
in light of all pertinent evidence and 
legal authority.

If the benefit sought on appeal remains adverse to the 
veteran, the AOJ should furnish the veteran and his 
representative a supplemental statement of the case and 
afford them an opportunity to submit written or other 
argument in response.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  The Board intimates no opinion as to the ultimate 
outcome of the veteran's claim.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


